Title: [Diary entry: 1 August 1781]
From: Washington, George
To: 

1st. By this date all my Boats were ready—viz.—One hundred New ones at Albany (constructed under the direction of Genel. Schuyler) and the like number at Wappings Creek by the Qr. Mr. Genl.; besides old ones which have been repaired. My heavy ordnance & Stores from the Eastward had also come on to the North Rivr. and every thing would have been in perfect readiness to commense the operation against New York, if the States had furnished their quotas of men agreeably to my requisitions but so far have they been from complying with these that of the first, not more than half the number asked of them have joined the Army; and of 6200 of the latter pointedly & timously called for to be with the Army by the 15th. of last Month, only 176 had arrived from Connecticut, independant of abt. 300 State Troops under the Command of Genl. Waterbury, which had been on the lines before we took the field, & two Companies of York levies (abt. 80 Men) under similar circumstances. Thus circumstanced, and having little more than general assurances

of getting the succours called for and energetic Laws & resolves or Laws & resolves energetically executed, to depend upon—with little appearance of their fulfillment, I could scarce see a ground upon wch. to continue my preparations against New York—especially as there was much reason to believe that part (at least) of the Troops in Virginia were recalled to reinforce New York and therefore I turned my views more seriously (than I had before done) to an operation to the Southward and, in consequence, sent to make enquiry, indirectly, of the principal Merchants to the Eastward what number, & in what time, Transports could be provided to convey a force to the Southward if it should be found necessary to change our plan & similar application was made in a direct way to Mr. Morris (Financier) to discover what number cd. be had by the 20th. of this Month at Philadelphia or in Chesapeak bay. At the sametime General Knox was requested to turn his thoughts to this business and make every necessary arrangement for it in his own Mind—estimating the ordnance & Stores which would be wanting & how many of them could be obtained without a transport of them from the North River. Measures were also taken to deposit the Salt provisions in such places as to be Water born. More than these, while there remained a hope of Count de Grasses bringing a land force with him, & that the States might yet put us in circumstances to prosecute the original plan could not be done without unfolding matters too plainly to the enemy & enabling them thereby to Counteract our Schemes.